Lawrence, J. (concurring in part and dissenting in part).
For reasons stated therein, I agree with so much of the opinion of my colleague, Justice Balletta as holds that the Supreme Court erred in not granting that branch of the motion of the defendant Honeywell, Inc. which was for summary judgment dismissing the complaint insofar as asserted against it. However, as noted in the opinion of my colleague Justice Bracken, I find that there are triable issues of fact which preclude the granting at this juncture of that branch of the motion of the defendant Honeywell, Inc. which was for summary judgment dismissing the codefendants’ cross claim.
Accordingly, the order should be modified, on the law, by deleting the provision thereof which denied that branch of the motion of the defendant Honeywell, Inc. which was for summary judgment dismissing the complaint insofar as it is asserted against it, and substituting therefor a provision granting that branch of the motion; as so modified, the order should be affirmed insofar as appealed from, without costs or disbursements, and the cross claim against Honeywell, Inc. should be deemed a third-party complaint.